Exhibit 10.50
 
September 1, 2010


PERSONAL AND CONFIDENTIAL


LONG FORTUNE VALLEY TOURISM INTERNATIONAL LIMITED
Yishui County, Shandong 100070, PRC
Attn:  Shanjiu Zhang, Chief Executive Officer


Dear Mr. Zhang:


This exclusive service agreement (“Agreement”) confirms the terms and conditions
of the engagement of Greentree Financial Group, Inc. (“Greentree”) by LONG
FORTUNE VALLEY TOURISM INTERNATIONAL LIMITED (the “Company”) to render certain
professional services to the Company in connection with the Company’s strategic
and financial plans to list on the United States capital markets (NASDAQ & OTCBB
market).
 
1.  
Services.  Greentree agrees to perform the following services:

 
(a)  
Advise and assist the Company with redesigning its capital structure, consistent
with United States GAAP and usual and customary business practices for companies
similar to the Company;

 
(b)  
Advise and assist the Company in the conversion of its financial reporting
systems, including its projected financial statements, to a format that is
consistent with United States GAAP (Generally Accepted Accounting Principles);

 
(c)  
Assist with documents and analysis of a proposed collateralized debt instrument
for $250,000, which will bear interest of 8% per annum, payable quarterly,
collateralized by 250,000 shares of its common stock of the proposed public
company.  The principal and unpaid interest will be paid in full from proceeds
when the Company closes its financing of at least $1,000,000;

 
(d)  
If applicable, assist the Company in evaluating a prospective merger candidate
with Due Diligence, including obtaining its updated financial statements,
shareholder list, official copies of its stock registration records;

 
(e)  
If applicable, Greentree will assist with the preparation of English closing
documents in connection with the proposed reverse takeover (“RTO”), including
its compliance filings, such as Form 8-K, Schedule 14C, 14F-1, etc. with the
Securities and Exchange Commission;

 
(f)  
Greentree will assist in the preparation and filing of Form S-1 to register
2,500,000 shares, or maximum permissible by Rule 415, in connection with the
equity line, including answering SEC comments, if any.

 
(g)  
If the Company wishes to be listed on NASDAQ within one year of the date of this
Agreement, and be eligible for such application, Greentree will assist in
preparation of the NASDAQ listing application for the Company, prepare the
corporate governance documents and policies, and answer comments, if any
(Company will pay all NASDAQ listing fees);

 
Client initials ______
 
 
 

--------------------------------------------------------------------------------

 
 
(h)  
Provide necessary professional services and support as an international liaison
for Company to third-party service providers, including coordination amongst the
Company and their related attorneys and CPAs;

 
(i)  
Provide management training to the senior management of the Company, pertaining
to usual and customary practices for U.S. companies with business plans similar
to the Company’s business plan;

 
(j)  
Perform such other services as the Company and Greentree shall mutually agree to
in writing.

 
2.  
Fees.  The Company agrees to pay Greentree for its services a professional
service fee (“Service Fee”) of $25,000 in cash, 500,000 shares of its common
stock of the proposed public company based on a assumed capital structure (post
RTO) of 7,500,000 shares issued and outstanding, and 200,000 eighteen-month
warrants at $2.00 per share during the Term payable as follows.

 
The Company agrees to pay the Greentree Service Fee as per the following payment
terms:
 
(a)  
A cash payment of $15,000 shall be made upon signing this agreement;

 
(b)  
A cash payment of $10,000 shall be made upon starting preparation of the Form
S-1 registration statement;

 
(c)  
375,000 common shares are payable simultaneously when the Company accepts the
new issuance of shares in connection with its RTO transaction;

 
(d)  
125,000 common shares are payable when the Company closes its financing of at
least $1,000,000.  This clause speaks only to the timing of payment, and not
tied to any specific funding performance;

 
(e)  
The Company shall provide that, at the Closing of the RTO, the Company shall
grant to Greentree (or its designated affiliates or assignees) share purchase
200,000 warrants (the “Warrants”).  The Warrants will be exercisable and expire
eighteen (18) months after the Closing.  The Warrants will be exercisable at a
price of $2.00 per share.  The Warrants shall not be redeemable.  The Company
will register the shares of Common Stock underlying the Warrants and will file
all necessary undertakings in connection therewith.  The Warrants may be
exercised as to all or a lesser number of shares of Securities, may provide for
cashless exercise, and will provide for any anti-dilution or price protection
for eighteen months.

 
 
Client initials ______
 
 
2

--------------------------------------------------------------------------------

 
 
Notes:
 
i.  
The shares issued shall be anti-dilutive for a period of 18 months.  To the
extent the Company issues more than 10,000,000 shares, additional shares shall
be issued to Greentree to bring Greentree’s ownership percentage back to 5%.

 
ii.  
Auditing and quarterly auditor review fees are not included in this agreement
and should be paid directly by the Company to their independent auditors.

 
iii.  
The Company agrees to act reasonably and in good faith to expediently enter into
and move forward with a “going public” transaction in a timely manner.

 
iv.  
In addition to any fees that may be payable to Greentree under this letter, the
Company agrees to reimburse Greentree, upon request made from time to time, for
its reasonable out-of-pocket expenses incurred in connection with Greentree’s
activities under this letter, including the reasonable fees and disbursements of
its legal counsel.

 
3.  
Term.  The term of this Agreement shall commence on signing of this Agreement
and end on August 30, 2011 (the “Term”).  This Agreement may be renewed upon
mutual written agreement of the parties hereto.  This agreement may be
terminated by the Company prior in its expiration or services being rendered
with 45 days prior written notice to Greentree.  Any obligation pursuant to this
Paragraph 3, and pursuant to Paragraphs 2 (payment of fees), 4
(indemnification), 5 (other matters), 6 (governing law) and 9 (miscellaneous)
hereof, shall survive the termination or expiration of this Agreement.  As
stated in the foregoing sentence, the parties specifically agree that in the
event the Company terminates this Agreement prior to expiration of the Term, the
full Service Fee shall become immediately due and payable, except for the
payment set forth under Paragraph 2(d).

 
4.  
Indemnification.  In addition to the payment of fees and reimbursement of fees
and expenses provided for above, the Company agrees to indemnify Greentree and
its affiliates with regard to the mailers contemplated herein, as set forth in
Exhibit A, attached hereto, which is incorporated by reference as if fully set
forth herein.

 
5.  
Matters Relating to Engagement.  The Company acknowledges that Greentree has
been retained solely to provide the services set forth in this Agreement.  In
rendering such services, Greentree shall act as an independent contractor, and
any duties of Greentree arising out of its engagement hereunder shall be owed
solely to the Company.  The Company further acknowledges that Greentree may
perform certain of the services described herein through one or more of its
affiliates.

 
The Company acknowledges that Greentree is a consulting firm that is engaged in
providing consulting services.  The Company acknowledges and agrees that in
connection with the performance of Greentree’s services hereunder (or any other
services) that neither Greentree nor any of its employees will be providing the
Company with legal, tax or accounting advice or guidance (and no advice or
guidance provided by Greentree or its employees to the Company should be
construed as such) and that neither Greentree nor its employees hold itself or
themselves out to be advisors as to legal, tax, accounting or regulatory matters
in any jurisdiction.  Greentree may retain attorneys and accountants that are
for Greentree’s benefit, and Greentree may recommend a particular law firm or
accounting firm to be engaged by the Company and may pay the legal expenses or
accounting expenses associated with that referral on behalf of the Company,
after full disclosure to the Company and the Company’s consent that Greentree
make such payment on its behalf.  However, Greentree makes no recommendation as
to the outcome of such referrals.  The Company shall consult with its own legal,
tax, accounting and other advisors concerning all matters and advice rendered by
Greentree to the Company, and the Company shall be responsible for making its
own independent investigation and appraisal of the risks, benefits and
suitability of the advice and guidance given by Greentree to the
Company.  Neither Greentree nor its employees shall have any responsibility or
liability whatsoever to the Company or its affiliates with respect thereto.
 
Client initials ______
 
 
3

--------------------------------------------------------------------------------

 
 
The Company recognizes and confirms that in performing its duties pursuant to
this Agreement, Greentree will be using and relying on data, material, and other
information furnished by the Company, a third party provider, or their
respective employees and representatives (“the Information”).  The Company will
cooperate with Greentree and will furnish Greentree with all Information
concerning the Company and any financial information or organizational or
transactional information which Greentree deems appropriate, and Company will
provide Greentree with access to the Company’s officers, directors, employees,
independent accountants and legal counsel for the purpose of performing
Greentree’s obligations pursuant to this Agreement.  The Company hereby agrees
and represents that all Information furnished to Greentree pursuant to this
Agreement shall be accurate and complete in all material respects at the time
provided, and that, if the Information becomes materially inaccurate, incomplete
or misleading during the term of Greentree’s engagement hereunder, the Company
shall promptly advise Greentree in writing.  Accordingly, Greentree assumes no
responsibility for the accuracy and completeness of the Information.  In
rendering its services, Greetree will be using and relying upon the Information
without independent verification evaluation thereof.
 
6.  
Governing Law and Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida, without
regard of conflict of law’s provisions.  All disputes arising out of or in
connection with this agreement, or in respect of any legal relationship
associated with or derived from this agreement, shall only be heard in any
competent court residing in Broward County, Florida.  Company agrees that a
final judgment in such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any manner
provided by law. The Company further waives any objection to venue in any such
action or proceeding on the basis of inconvenient forum.  The Company agrees
that any action on or proceeding brought against the Greentree shall only be
brought in such courts.

 
7.  
No Brokers.  The Company represents and warrants to Greentree that there are no
brokers, representatives or other persons which have an interest in compensation
due to Greentree from any services contemplated herein.

 
8.  
Authorization.  The Company and Greentree represent and warrant that each has
all requisite power and authority, and all necessary authorizations, to enter
into and carry out the terms and provisions of this Agreement and the execution,
delivery and performance of this Agreement does not breach or conflict with any
agreement, document or instrument (including contracts, wills, agreements,
records and wire receipts, etc.) to which it is a party or bound.

 
Client initials ______
 
 
4

--------------------------------------------------------------------------------

 
 
 
9.  
Miscellaneous.  This Agreement constitutes the entire understanding and
agreement between the Company and Greentree with respect to the subject matter
hereof and supersedes all prior understandings or agreements between the parties
with respect thereto, whether oral or written, express or implied.  Any
amendments or modifications must be executed in writing by both parties.  This
Agreement and all rights, liabilities and obligations hereunder shall be binding
upon and inure to the benefit of each party’s successors but may not be assigned
without the prior written approval of the other party.  If any provision of this
Agreement shall be held or made invalid by a statute, rule, regulation, decision
of a tribunal or otherwise, the remainder of this Agreement shall not be
affected thereby and, to this extent, the provisions of this Agreement shall be
deemed to be severable.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but such
counterparts shall, together, constitute only one instrument.  The descriptive
headings of the Paragraphs of this Agreement are inserted for convenience only,
do not constitute a part of this Agreement and shall not affect in any way the
meaning or interpretation of this Agreement.

 
Please confirm that the foregoing correctly sets forth our agreement by signing
below in the space provided and returning this Agreement to Greentree for
execution, which shall constitute a binding agreement as of the date first above
written.
 
Thank you.  We look forward to a mutually rewarding relationship.
 
GREENTREE FINANCIAL GROUP, INC.




By:           /s/ R. Chris
Cottone                                                      
Name:  R. Chris Cottone
Title:    Vice President


AGREED TO AND ACCEPTED
DATE:  SEPTEMBER 1, 2010




LONG FORTUNE VALLEY TOURISM INTERNATIONAL LIMITED


By:           /s/ Shanjiu
Zhang                                                      
Name:  Shanjiu Zhang
Title:  Chief Executive Officer


AGREED TO AND ACCEPTED
DATE:  SEPTEMBER 1, 2010
 
Client initials ______
 
 
5

--------------------------------------------------------------------------------

 


EXHIBIT A:  INDEMNIFICATION
 


The Company agrees to indemnify Greentree, its employees, directors, officers,
agents, affiliates, and each person, if any, who controls it within the meaning
of either Section 20 of the Securities Exchange Act of 1934 or Section 15 of the
Securities Act of 1933 (each such person, including Greentree is referred to as
“Indemnified Party”) from and against any losses, claims, damages and
liabilities, joint or several (including all legal or other expenses reasonably
incurred by an Indemnified Party in connection with the preparation for or
defense of any threatened or pending claim, action or proceeding, whether or not
resulting in any liability) (“Damages”), to which such Indemnified Party, in
connection with providing its services or arising out of its engagement
hereunder, may become subject under any applicable Federal or state law or
otherwise, including but not limited to liability or loss (i) caused by or
arising out of an untrue statement or an alleged untrue statement of a material
fact or omission or alleged omission to state a material fact necessary in order
to make a statement not misleading in light of the circumstances under which it
was made, (ii) caused by or arising out of any act or failure to act, or (iii)
arising out of Greentree’s engagement or the rendering by any Indemnified Party
of its services under this Agreement; provided, however, that the Company will
not be liable to the Indemnified Party hereunder to the extent that any Damages
are found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Party seeking indemnification hereunder.
 
These indemnification provisions shall be in addition to any liability which the
Company may otherwise have to any Indemnified Party.
 
If for any reason, other than a final non-appealable judgment finding an
Indemnified Party liable for Damages for its gross negligence or willful
misconduct the foregoing indemnity is unavailable to an Indemnified Party or
insufficient to hold an Indemnified Party harmless, then the Company shall
contribute to the amount paid or payable by an Indemnified Party as a result of
such Damages in such proportion as is appropriate to reflect not only the
relative benefits received by the Company and its shareholders on the one hand
and the Indemnified Party on the other, but also the relative fault of the
Company and the Indemnified Party as well as any relevant equitable
considerations.
 
Promptly after receipt by the Indemnified Party of notice of any claim or of the
commencement of any action in respect of which indemnity may be sought, the
Indemnified Party will notify the Company in writing of the receipt or
commencement thereof and the Company shall have the right to assume the defense
of such claim or action (including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of fees and expenses of
such counsel), provided that the Indemnified Party shall have the right to
control its defense if, in the opinion of its counsel, the Indemnified Party’s
defense is unique or separate to it as the case may be, as opposed to a defense
pertaining to the Company.  In any event, the Indemnified Party shall have the
right to retain counsel reasonably satisfactory to the Company, at the Company’s
sole expense, to represent it in any claim or action in respect of which
indemnity may be sought and agrees to cooperate with the Company and the
Company’s counsel in the defense of such claim or action.  In the event that the
Company does not promptly assume the defense of a claim or action, the
Indemnified Party shall have the right to employ counsel to defend such claim or
action.  Any obligation pursuant to this Annex shall survive the termination or
expiration of the Agreement.
 


* * * * * *
Client initials ______
 
 
6

--------------------------------------------------------------------------------

 
 